         Case 1:18-mc-00125-BAH Document 9 Filed 10/12/18 Page 1 of 10



                    THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
IN RE: PETITION OF                  )
BENJAMIN WITTES, ET AL              ) Misc. No. 18-00125 (BAH)
                                    )
                                    )
____________________________________)

   THE GOVERNMENT’S RESPONSE TO PETITION FOR ORDER DIRECTING
 RELEASE OF THE “ROADMAP” TRANSMITTED BY THE WATERGATE GRAND
          JURY TO THE HOUSE JUDICIARY COMMITTEE IN 1974

                                       INTRODUCTION

       In this petition, Benjamin Wittes, Jack Goldsmith and Stephen Bates (“petitioners”)

request an order – pursuant to the Court’s “inherent authority” – requiring the National Archives

and Records Administration (“NARA”) to disclose the work of the first Watergate grand jury,

which was eventually sent as a report to the House Judiciary Committee in 1974. This is not the

first such petition for the so-called “Roadmap.” In 2011, another researcher sought its unsealing,

as part of a broad request for materials associated with each of the three Watergate grand juries.

See generally, In re Petition of Geoffrey Shepard, 800 F. Supp. 2d 37 (D.D.C. 2011). In

connection with that matter, the government provided the Court with a copy of the Roadmap in

camera and ex parte, together with an explanatory declaration from NARA’s Chief of the Special

Access and FOIA Branch. On September 20, 2018, the Shepard petition was transferred to this

Court, together with this related petition. On October 4, 2018, the government provided a status

report in the Shepard matter, and on October 11, 2018, this Court issued an order directing

NARA to process and release those portions of the Roadmap to which NARA had no objection

to releasing because they are otherwise publicly available through the House Judiciary

Committee report or elsewhere in the public domain. See In Re Petition for Order Directing
            Case 1:18-mc-00125-BAH Document 9 Filed 10/12/18 Page 2 of 10



Release of Transcripts of Testimony Before Watergate Grand Juries, Misc. No. 11-0044,

document #26 (Oct. 11, 2018).

        For this reason, and the reasons that follow, this Court should (1) determine that this

petition is largely moot in light of the forthcoming release of the redacted Roadmap, and (2) with

regard to still secret grand jury information, hold the remainder of the petition in abeyance

pending the D.C. Circuit’s decision in the case of McKeever v. Sessions, D.C. Cir. No. 17-5149

(oral argument heard September 21, 2018).

                                          ARGUMENT

   I.         THE PETITION IS LARGELY MOOT

        The petition at issue here seeks an order directing NARA to release the Roadmap. This

Court, in the Shepard matter, has already issued such an order. In Re Petition for Order

Directing Release of Transcripts of Testimony Before Watergate Grand Juries, Misc. No. 11-

0044, document #26 (Oct. 11, 2018). The forthcoming release constitutes a majority of the

Roadmap and its supporting documents. As NARA has explained, the Roadmap consists of a

two-page summary statement, followed by 53 individually numbered statements (“Statements of

Information”), each of which provides citations to documents supporting that statement. In total,

there are 97 documents supporting the 53 Statements of Information. NARA was able to locate

duplicates of 81 of the documents included in the Roadmap that had been published or released

as part of NARA’s Watergate collection, or are available elsewhere in the public domain. Id.

With respect to the Statements of Information (as opposed to the supporting documents), the

number of still secret statements is even smaller, with only a few statements likely to be

redacted.


                                                 2
           Case 1:18-mc-00125-BAH Document 9 Filed 10/12/18 Page 3 of 10



          The petition in this case is entirely subsumed within the Shepard petition. Indeed,

petitioners here have expressly disavowed any intention of seeking the grand jury documents

underlying the Statements of Information. See Petition at 2, n.1 (“This petition seeks only the

Road Map and not the accompanying records.”). In that respect, this petition is narrower than

the Shepard petition, and the forthcoming release in that case will therefore exceed in large part

what petitioners in this case have sought. Accordingly, to the extent an order has already issued

requiring the release of a majority of the Roadmap, this petition is largely moot.

    II.      WITH RESPECT TO THOSE FEW STATEMENTS OF INFORMATION
             THAT REMAIN PROTECTED BY CRIMINAL RULE 6(e), THE COURT
             SHOULD HOLD THE PETITION IN ABEYANCE

          As noted above, the vast majority of the Statements of Information will soon be

released. For those few statements that remain secret grand jury information, this Court should

defer ruling until the D.C. Circuit issues its decision in McKeever. That case addressed squarely

the contested issue of whether the district courts have inherent authority to order the disclosure

of protected grand jury information for reasons outside those articulated in Criminal Rule of

Procedure 6(e). The case has been argued and a decision will be forthcoming. 1 The government

has strong arguments favoring its view of Rule 6(e), and even if the D.C. Circuit rules otherwise,

petitioners – who will have already received most of the Roadmap and whose stated purposes for

filing the petition will have been realized through that release – will not be prejudiced by the

short delay. 2


1
 Another appeal raising the same legal issue was recently argued in the Eleventh Circuit. See
Pitch v. United States, 11th Circuit No. 17-15016 (argued October 3, 2018).
2
 The government’s request to hold in abeyance resolution of still-secret portions of the Roadmap
applies equally to the Shepard case. If the Court agrees to hold the remaining parts of this
petition in abeyance, it should also enter an order in Shepard holding in abeyance the
                                                  3
         Case 1:18-mc-00125-BAH Document 9 Filed 10/12/18 Page 4 of 10



        A. The Government Has Strong Arguments that Rule 6(e) Comprehensively
           Regulates Grand Jury Proceedings, and Courts May Not Invoke Inherent
           Authority to Circumvent the Plain Text of the Rule

        The D.C. Circuit will soon decide the McKeever case, in which it may find that district

courts lack inherent authority to order grand jury information disclosed outside the confines of

Rule 6(e), solely for the reason of historical or academic interest. Such a ruling would be

determinative of the issues here, and would obviate the need for the Court and the parties to

expend resources applying and weighing a nebulous, multi-factor test against the presumed

secrecy of the grand jury information at issue.

       The government’s arguments are strong, particularly in this Circuit. The D.C. Circuit has

never permitted the release of secret grand jury information for reasons of historical interest

alone. To the contrary, the D.C. Circuit has explained that the Rule 6(e) “sets forth in precise

terms to whom, under what circumstances and on what conditions grand jury information may be

disclosed,” Fund for Constitutional Gov’t v. Nat. Archives & Records Serv., 656 F.2d 856, 868

(D.C. Cir. 1981), and that consequently a district court cannot authorize any such disclosure

“unless specifically permitted by one of the exceptions set forth in Rule 6(e)(3).” In re Sealed

Case, 801 F.2d 1379, 1381 (D.C. Cir. 1986); see also In re Sealed Case, 250 F.3d 764, 769 (D.C.

Cir. 2001) (rejecting argument that “there is a place for implied exceptions to the Rule” because

“[t]he Rule on its face prohibits” a disclosure if “it does not except it from the general




government’s obligation under the Court’s October 11, 2018 Order to contact any affected
individuals and address the remaining grand jury information under the so-called “Craig”
factors.

                                                  4
         Case 1:18-mc-00125-BAH Document 9 Filed 10/12/18 Page 5 of 10



prohibition”). 3 The Supreme Court has likewise stressed that Rule 6(e) “is, on its face, an

affirmative limitation on the availability of court-ordered disclosure of grand jury materials,” and

that its list of exceptions reflect Congress’s “judgment that not every beneficial purpose, or even

every valid governmental purpose, is an appropriate reason for breaching grand jury secrecy.”

United States v. Baggot, 463 U.S. 476, 479-80 (1983). Indeed, because Rule 6(e)’s disclosure

bar was enacted directly by Congress, this Circuit has held that Rule 6(e) qualifies as a “statute”

that “specifically exempt[s]” records from disclosure for purposes of Exemption 3 of the FOIA,

5 U.S.C. § 552(b)(3). See Fund for Constitutional Gov’t, 656 F.2d at 866-67. If petitioners had

filed a FOIA request for the still secret portions of the Roadmap, citing academic and historic

interest, that request would have been denied on the ground that Rule 6(e) exempts that

information from disclosure. Nothing in Rule 6(e) suggests that petitioners should obtain a

different result merely because they have applied directly to a district court.

       Petitioners mistakenly suggest that the D.C. Circuit’s opinion in Haldeman v. Sirica, 501

F.2d 714 (D.C. Cir. 1974) (en banc) supports their contention that historical interest is sufficient

grounds on which to breach grand jury secrecy. In that case, which predated Congress’s direct

enactment of the operative language in Rule 6(e), the D.C. Circuit refused to block the disclosure

of the Roadmap to the Judiciary Committee of the House of Representatives in an investigation




3
  In the D.C. Circuit’s lone (non-precedential) decision that squarely addressed the issue of
whether grand jury information may be disclosed purely for reasons of academic and historic
interest, now-Justice Ginsburg rejected the petition. See In re Petition of Newman, Petition for
Writ of Certiorari, No. 88-548, 1988 WL 1094826 (Sept. 29, 1988) (finding that “[s]ince a claim
of historical importance, without more, falls outside the scope of the Rule 6(e)(3) exceptions
permitting disclosure, the district court’s denial of Professor Newman’s petition to unseal . . .
was appropriate.”)

                                                  5
         Case 1:18-mc-00125-BAH Document 9 Filed 10/12/18 Page 6 of 10



related to Watergate. The circuit court’s per curiam order did not state the basis for its

conclusion that the disclosure was consistent with Rule 6(e), see id. at 715 (noting only the

Court’s “general agreement with [the district court’s] handling of these matters”), and the district

court’s opinion was similarly unclear about the justification for the disclosure, see In re Report &

Recommendation of June 5, 1972 Grand Jury Concerning Transmission of Evidence to the

House of Representatives, 370 F. Supp. 1219, 1227-30 (D.D.C. 1974).

        But the D.C. Circuit has subsequently treated Haldeman as standing only for the

proposition that an impeachment proceeding may qualify as a “judicial proceeding” for purposes

of Rule 6(e). See In re Sealed Motion, 880 F.2d 1367, 1379-80, 1380 n.16 (D.C. Cir. 1989) (per

curiam) (discussing broad interpretation of the term “judicial proceeding” now found in

6(e)(3)(E)(i)); see also In re Report, 370 F. Supp. at 1228-30 (discussing interpretation of the

term “judicial proceeding” and concluding that “it seems incredible that grand jury matters

should be lawfully available to disbarment committees and police disciplinary investigations and

yet be unavailable to the House of Representatives in . . . an impeachment investigation); In re

Madison Guar. Sav. & Loan Ass’n, No. 94-1 (D.C. Cir. Special Div. July 7, 1998) (per curiam)

(authorizing disclosure of grand jury materials to the House of Representatives for potential

impeachment proceedings under the judicial proceeding exception) (attached at Exhibit A); In re

Grand Jury Proceedings of Grand Jury No. 81-1 (Miami), 669 F. Supp. 1072, 1075-76 (S.D.

Fla.) (same), aff’d, 833 F.2d 1438 (11th Cir. 1987). Nothing in Haldeman supports a district

court’s broad invocation of “inherent authority” to circumvent the requirements of Rule 6(e).

       Petitioners also incorrectly rely on Pittsburgh Plate Glass Co. v. United States, 360 U.S.

395, 399 (1959) to suggest that the Supreme Court has endorsed a district court’s “inherent


                                                 6
         Case 1:18-mc-00125-BAH Document 9 Filed 10/12/18 Page 7 of 10



authority to permit the release of grand jury material under appropriate circumstances,” including

for atextual reasons. Petition at 10, 12. The discretion referenced in Pittsburgh Plate Glass was

the discretion to make determinations within the text of a Rule 6(e)(3)(E) exception. Pittsburgh

Plate Glass Co., 360 U.S. at 398-99 (1959) (affirming the denial of a request for disclosure under

Rule 6(e) while observing that disclosure under that rule is “committed to the discretion of the

trial judge”). Indeed, the Court was clear that “any disclosure of grand jury minutes is covered

by [Rule 6(e)].” Id. at 398 (emphasis added). Pittsburgh Plate Glass, therefore, only supports

the government’s position, and is consistent with Supreme Court’s unbroken precedents

cautioning against the use of inherent authority to circumvent the federal rules. See Baggot, 463

U.S. at 479 (stating that Rule 6(e) operates as “an affirmative limitation on the availability of

court-ordered disclosure of grand jury materials”) (emphasis added); Carlisle v. United States,

517 U.S. 416, 426 (1996) (holding that inherent power “does not include the power to develop

rules that circumvent or conflict with the Federal Rules of Criminal Procedure”); accord Bank of

Nova Scotia v. United States, 487 U.S. 250, 254 (1988); United States v. Hall, 214 F.3d 175,

177-78 (D.C. Cir. 2000).

       This jurisprudence comports with the Supreme Court’s admonitions that inherent judicial

power—that is, the power that inheres in federal courts by virtue of their status as courts—

generally extends only to “actions that protect and vindicate the judicial process and the judicial

institution itself.” Carlson v. United States, 837 F.3d 753, 771 (2016) (Sykes, J., dissenting); see,

e.g., United States v. Williams, 504 U.S. 36, 45-46 (1992) (inherent powers “deal strictly with the

courts’ power to control their own procedures,” including “improv[ing] the truth-finding process

of the trial” and “prevent[ing] parties from reaping benefit or incurring harm from violations of


                                                  7
         Case 1:18-mc-00125-BAH Document 9 Filed 10/12/18 Page 8 of 10



substantive or procedural rules . . . governing matters apart from the trial itself”). Even that

narrow power is further circumscribed in the context of the grand jury, over which the district

court exercises only “very limited” supervisory authority. Williams, 504 U.S. at 50, 47 (stating

that “the grand jury is an institution separate from the courts, over whose functioning the courts

do not preside”). 4

        Given the strength of this authority, including the plain text of the rule and its history, this

Court should wait for the D.C. Circuit’s ruling with respect to those few items of information

that will remain redacted in the forthcoming release of the Roadmap.

         B. Petitioners Will Not Be Prejudiced By a Short Delay

        A short delay in adjudicating the remaining small portions of this petition will not

prejudice petitioners, despite their protestations of urgency. This is true for a number of reasons.

        Petitioners rely on two justifications for wanting the Roadmap released, but only one

purports to be time sensitive. The first reason petitioners cite is the intrinsic historic value in the

substance of what the grand jury provided to the House of Representatives. But as petitioners

themselves note, to the extent the content of the Roadmap remains secret, it has been secret for

more than forty years. See Petition at 17. Another month or two more will make little difference

with respect to the substance of the redacted Statements of Information.

         The real justification animating petitioners’ claim for urgency is their argument that

release of the Roadmap will allow them to offer their scholarship to inform the Special Counsel’s



4
 The government’s arguments as to why inherent authority provides no basis for district courts
to order disclosure of grand jury information outside the contours of Rule 6(e), and specifically
for reasons of historic interest, are laid out in detail in McKeever, supra (document #1734234)
(filed June 4, 2018). Those arguments are not fully reproduced here, but are incorporated by
reference and preserved as if set forth in full.
                                                    8
         Case 1:18-mc-00125-BAH Document 9 Filed 10/12/18 Page 9 of 10



options with regard to any work product that he may or may not produce. See Petition at 19-20,

Wittes Decl., ¶19, Goldsmith Decl., ¶¶ 23-25. Similarly, petitioners argue that the Roadmap will

better position the public to evaluate the Special Counsel’s actions. See, e.g., Petition at 20;

Goldsmith Decl., ¶¶ 27-28. For these reasons, petitioners argue, time is of the essence.

       Petitioners’ claim of exigency, while questionable to begin with, has largely been

overtaken by events. When the redacted Roadmap is released in connection with the Shepard

matter, it will satisfy all of petitioners’ stated purposes in seeking disclosure. Any perceived

urgency to this matter will necessarily dissipate, and no prejudice will result from holding in

abeyance resolution of the final few Statements pending a decision from the D.C. Circuit.

         Any assertion of urgency as to those final few Statements that remain redacted is further

undermined by the fact that the Shepard disclosures will merely augment an already extensive

public record relating to the Roadmap. As petitioners themselves recognize, the majority of the

Roadmap was already in the public domain before this Court’s order in Shepard, including the

form that it took. Wittes Decl. at ¶ 15; Goldsmith Decl., ¶¶ 14-20, Indeed, Richard Ben-Veniste

and Philip Allen Lacovara, who have some degree of personal knowledge, have described

publicly the format and general content of the Roadmap. See, e.g., Ben-Veniste Decl., ¶¶ 9-11;

Lacovara Decl., ¶15. Mr. Ben-Veniste underscored the public nature of the Roadmap’s contents.

Citing the extensive public record of Watergate, Mr. Ben-Veniste attests that, “[b]ased on my

first-hand recollection of the structure and content of the Road Map, I can confirm that those

publications viewed in their totality contained most, if not all, of the information that was

referenced in the Road Map.” Ben-Veniste Decl., ¶ 14. Given the public nature of most of the

information in the Roadmap, therefore, as well as its well-known format and structure, scholars


                                                  9
        Case 1:18-mc-00125-BAH Document 9 Filed 10/12/18 Page 10 of 10



can already analyze the Watergate model, and can fully inform the public as to how any future

Special Counsel product might compare. They will not be prejudiced by a short delay with

respect to the limited, non-public portions pending the D.C. Circuit’s forthcoming decision. 5

                                         CONCLUSION

       For the foregoing reasons, the Court should determine that this matter is largely moot,

and hold in abeyance those portions that are not moot until the D.C. Circuit issues its decision in

McKeever.

Dated: October 12, 2018                            Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General


                                                   /s/ Elizabeth J. Shapiro
                                                   ELIZABETH J. SHAPIRO
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, NW
                                                   Washington, DC 20530
                                                   Phone: (202) 514-5302
                                                   Fax: (202) 616-8470
                                                   Email: Elizabeth.Shapiro@usdoj.gov




5
  For the same reasons, to the extent petitioners wish to assist the Special Counsel in evaluating
his options, the public record already permits such analysis. Although Petitioner Bates notes that
he attempted to obtain the Roadmap from NARA when he worked for Independent Counsel
Starr, and was unsuccessful, see Petition at 19; Bates Decl., ¶¶ 15-16, he does not say whether he
looked to public sources or sought the Roadmap under Criminal Rule 6(e). Prof. Bates also
notes that Independent Counsel Starr’s investigation provides no meaningful precedent because
28 U.S.C. § 595(c) authorized direct transmittal of a report to the House of Representatives. See
Bates Decl, ¶¶ 15, 23-24. The Independent Counsel did, however, seek judicial authorization to
transmit his report, which the D.C. Circuit granted pursuant to Rule 6(e)(3)(E)(i) (preliminarily
to or in connection with a judicial proceeding). See Exh. A.
                                                  10
Case 1:18-mc-00125-BAH Document 9-1 Filed 10/12/18 Page 1 of 2
Case 1:18-mc-00125-BAH Document 9-1 Filed 10/12/18 Page 2 of 2
